DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okushima (US 2011/0042352).
Regarding claim 1, Okushima meets the claimed, A preparation method of a splicing imprint template, (Okushima [0105] describes a process of connecting or “splicing” imprint patterns) wherein the splicing imprint template comprises: a first splicing area and a second splicing area adjacent to each other, (Okushima Figure 10E shows the resulting pattern with a first area 405 and a second area 407) and the preparation method comprises: forming a first splicing imprint pattern in the first splicing area on a base substrate (Okushima [0099] teaches a first transfer process forms a pattern in first area 405 on substrate 203, see also [0038])  forming a sacrificial layer on a side surface of the first splicing imprint pattern facing away from the base substrate, (Okushima [0099] teaches a protection layer “sacrificial layer” 301 is formed on the first area) the sacrificial layer covering at least part of the first splicing area close to the second splicing area, (Okushima Figure 10B shows the protection or “sacrificial” layer 301 covers the entire pattern in the first resin 401 including the part adjacent to the second area 407) and the sacrificial layer, the first splicing imprint pattern and a second splicing imprint pattern to be formed subsequently being configured such that under a film removing process, the sacrificial layer is removed while the first splicing imprint pattern and the second splicing imprint pattern remain;(Okushima [0120] teaches only the protection layer 301 is removed after patterning subsequent areas) forming a second template glue in the second splicing area on the base substrate; (Okushima [0100] describes forming a resin material layer “second template glue” 402 in the second area 407 which is on a substrate “base substrate” 203) patterning the second template glue in the second splicing area by a cavity template; (Okushima [0100]-[0101] describe using a mold “cavity template” 291 to pattern the resist material “glue” 402) curing and demolding the second template glue; (Okushima [0102] describe curing the resist “glue” 402 and removing the mold) and removing the sacrificial layer by the film removing process (Okushima [0120] teaches the protection layer 301 is removed after patterning subsequent areas.)
Regarding claim 2, Okushima meets the claimed, The preparation method according to claim 1, wherein the sacrificial layer covers the entire first splicing area (Okushima Figure 10A shows the entire first area 405 is covered by the protection “sacrificial” layer 301.)
Claims 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa (US 2005/0170269).

A cavity template, comprising: a first imprint structure and a second imprint structure connected to each other; (Nakagawa [0117] and Figures 1B-1D describe a pressing member which has a flat pressing face “second imprint structure” and convex portions “first imprint structure” ) wherein the first imprint structure comprises: a support layer, and an imprint pattern layer located on and protruding from a first surface of the support layer; (Nakagawa Figure 1B shows the convex portions 14 or “imprint pattern layer” is located on a pressing member  or “support layer” 13)  and, the second imprint structure extends out of the support layer along a direction parallel to the first surface, and is located on a side of a plane of the first surface facing away from the imprint pattern layer so that a distance exists between a surface, close to the imprint pattern layer, of the second imprint structure and the first surface (Nakagawa [0117] describes the flat pressing face which is on the pressing member “support layer” 13 and Figure 1B shows the flat pressing face extends out of the surface that the convex portions 14 are on and to the side.)
Regarding claim 11, Nakagawa meets the claimed, The cavity template according to claim 10, wherein an imprint surface of the second imprint structure is a plane (Nakagawa [0117] describes a flat pressing face or a “plane”.)
Regarding claim 12, Nakagawa meets the claimed, The cavity template according to claim 10, wherein the first and second imprint structures are integrally formed (Nakagawa Figure 1B shows the structures are connected.)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Okushima modified by Mittendorfer (US 2018/0311889).
Regarding claim 3, Okushima does not meet the claimed, The preparation method according to claim 1, wherein a material of the sacrificial layer comprises: a degradable material; and the step of removing the sacrificial layer through the film removing process comprises: degrading the sacrificial layer through a degradation process.
Analogous in the field of protective layers for imprint patterns, Mittendorfer meets the claimed, The preparation method according to claim 1, wherein a material of the sacrificial layer comprises: a degradable material; (Mittendorfer [0112] and [0115] describe a protective material made of polyvinyl alcohol, PVA, which is soluble or “degradable” in water) and the step of removing the sacrificial layer through the film removing process comprises: degrading the sacrificial layer through a degradation process (Mittendorfer [0112] and [0115] describe dissolving “degrading” the PVA protective layer in water.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the sacrificial layer of Okushima with the degradable material and removal method of Mittendorfer in order to be able to remove the protective layer and allow the patterned substrate to remain, see Mittendorfer [0008].
Regarding claim 4, Okushima meets the claimed, The preparation method according to claim 3, wherein the degradable material comprises: a degradable imprint glue (Mittendorfer [0112] and [0115] describe a polyvinyl alcohol material.)
Regarding claim 5, Okushima meets the claimed, The preparation method according to claim 1, wherein a material of the sacrificial layer comprises: a water soluble material; (Mittendorfer [0112] and [0115] describe a polyvinyl alcohol material is used as the protective layer, PVA is water soluble) and the step of removing the sacrificial layer through the film removing process comprises: dissolving the sacrificial layer with an aqueous solvent (Mittendorfer [0112] and [0115] describe dissolving the PVA protective layer in water.)
Regarding claim 6, Mittendorfer meets the claimed, The preparation method according to claim 5, wherein the water soluble material comprises: at least one of a polyvinyl alcohol resin and a polycaprolactone resin (Mittendorfer [0112] and [0115] describe a polyvinyl alcohol material is used as the protective layer, PVA.)
Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Okushima modified by Mittendorfer as applied to claim 3 above, and further in view of Tatsugawa (US 2010/0081010).
Regarding claim 7, modified Okushima does not describe drying after removing the protective layer and does not meet the claimed, The preparation method according to claim 3, wherein after the step of removing the sacrificial layer through the film removing process, the method further comprises: drying the imprint template.
Analogous in the field of template production, Tatsugawa meets the claimed, The preparation method according to claim 3, wherein after the step of removing the sacrificial layer through the film removing process, the method further comprises: drying the imprint template (Tatsugawa [0090] describes removing a layer of material from a substrate via dissolving it and subsequently drying.)
It would have been obvious to a person of ordinary skill in the art to combine the dissolving process of modified Okushima with the drying step as described in Tatsugawa in order to remove remaining solvent, see Tatsugawa [0090] and Okushima [0069].
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Okushima modified by Nakagawa (US 2005/0170269, disclosed as US 7,294,571 on the IDS dated 12/4/2020).
Regarding claim 8, Okushima [0070] describes a protection layer and further describes that the protection layer can be planarized using a flat mold in order to make the protection layer have a uniform thickness but does not meet the claimed, wherein the cavity template comprises: a first imprint structure and a second imprint structure connected to each other; the first imprint structure comprises: a support layer, and an imprint pattern layer located on and protruding from a first surface of the support layer; the second imprint structure extends out of the support layer along a direction parallel to the first surface, and is located on a side of a plane of the first surface facing away from the imprint pattern layer so that a distance exists between a surface, close to the imprint pattern layer, of the second imprint structure and the first surface; and the step of patterning the second template glue in the second splicing area by the cavity template comprises: aligning the cavity template to the second template glue, wherein an orthographic projection of the first imprint structure on the base substrate covers the second splicing area, and an orthographic projection of the second imprint structure on the base substrate falls into an orthographic projection of the sacrificial layer on the base substrate; and imprinting the second template glue by the cavity template to pattern the second template glue in the second splicing area.
Analogous in the field of imprint lithography, Nakagawa meets the claimed, wherein the cavity template comprises: a first imprint structure and a second imprint structure connected to each other; (Nakagawa [0117] and Figures 1B-1D describe a pressing member which has a flat pressing face “second imprint structure” and convex portions “first imprint structure”) the first imprint structure comprises: a support layer, and an imprint pattern layer located on and protruding from a first surface of the support layer; (Nakagawa Figure 1B shows the convex portions 14 or “imprint pattern layer” is located on a pressing member  or “support layer” 13)  the second imprint structure extends out of the support layer along a direction parallel to the first surface, and is located on a side of a plane of the first surface facing away from the imprint pattern layer so that a distance exists between a surface, close to the imprint pattern layer, of the second imprint structure and the first surface; (Nakagawa [0117] describes the flat pressing face which is on the pressing member “support layer” 13 and Figure 1B shows the flat pressing face extends out of the surface that the convex portions 14 are on and to the side.)
Neither Okushima nor Nakagawa specifically meet the claimed, and the step of patterning the second template glue in the second splicing area by the cavity template comprises: aligning the cavity template to the second template glue, wherein an orthographic projection of the first imprint structure on the base substrate covers the second splicing area, and an orthographic projection of the second imprint structure on the base substrate falls into an orthographic projection of the sacrificial layer on the base substrate; and imprinting the second template glue by the cavity template to pattern the second template glue in the second splicing area however, Okushima [0070] describes lining up a flat mold with the protection layer and [0100]-[0101] describe patterning the second resist with a mold and Nakagawa [0117] and Figure 1B show the flat pressing face aligns with one portion of the a resist and the convex portions line up with another during imprinting. When the mold of Nakagawa is used in the method of Okushima, it would result in the flat portion of the mold of Nakagawa aligning 
The courts have held that substituting one element for another known element to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date. See MPEP §2143.
Okushima [0070] teaches that a planar mold can be used to flatten the protection layer and [0100]-[0101] describe using a patterned mold to imprint the second resist area. It would have been obvious to a person of ordinary skill in the art before the filing date to substitute the planar or patterned molds from Okushima with the patterned and flat mold of Nakagawa to arrive at the claimed invention because and it can imprint both a flat area and a patterned area at the same time, see Nakagawa [0117].
Regarding claim 9,  Nakagawa further meets the claimed, The preparation method according to claim 8, wherein during the process of patterning the second template glue in the second splicing area by the cavity template, a side of the first imprint structure facing the second imprint structure is located on the same plane as a side surface of the first splicing imprint pattern facing the second splicing area (Nakagawa Figure 1B shows that the side of the convex portions 14 is on the same plane as the surface of flat pressing area that contacts the resist.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953. The examiner can normally be reached Monday - Friday 8:00 am-5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/V.B./            Examiner, Art Unit 1744               

/MICHAEL M. ROBINSON/            Primary Examiner, Art Unit 1744